       Case 1:19-cr-00894-KPF Document 39 Filed 12/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA


                                                    19 Cr. 894 (KPF)
                  -v.-
                                                        ORDER
JEROME DIMITRIOU,

                         Defendant.

KATHERINE POLK FAILLA, District Judge:

     It is hereby ORDERED that the following trial schedule will be in effect as

to Defendant Jerome Dimitriou:

           •     Trial will commence on January 10, 2022, at 9:00 a.m.;

           •     The parties’ respective jury charge requests, proposed voir

                 dire questions, and any motions in limine will be due

                 December 8, 2021;

           •     Any opposition papers to motions in limine will be due

                 December 15, 2021; and

           •     The final pretrial conference will be scheduled for December

                 22, 2021, at 10:00 a.m. in Courtroom 618 of the Thurgood

                 Marshall Courthouse, 40 Foley Square, New York, New York.

     SO ORDERED.

Dated: December 4, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
